NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 12a0688n.06

                                            No. 12-3114                                    FILED

                             UNITED STATES COURT OF APPEALS
                                                                                      Jun 28, 2012
                                  FOR THE SIXTH CIRCUIT                        LEONARD GREEN, Clerk


UNITED STATES OF AMERICA,                            )
                                                     )
       Plaintiff-Appellee,                           )
                                                     )     ON APPEAL FROM THE UNITED
v.                                                   )     STATES DISTRICT COURT FOR THE
                                                     )     NORTHERN DISTRICT OF OHIO
VERA DEMJANJUK, Executrix of the Estate of           )
John Demjanjuk                                       )
                                                     )
       Defendant-Appellant.                          )



Before: MARTIN and CLAY, Circuit Judges; HOOD, District Judge.*

       PER CURIAM. John Demjanjuk, the defendant below, appealed the denial of his Federal

Rule of Civil Procedure 60 motion to vacate a judgment of denaturalization. On March 17, 2012,

while the appeal was pending, John Demjanjuk died. His wife Vera, as the executrix of John

Demjanjuk’s estate, has been substituted as the appellant. The United States moves to dismiss the

appeal as moot based on John Demjanjuk’s death. Vera Demjanjuk opposes the motion to dismiss.

       An appeal should be dismissed as moot “if an event occurs while a case is pending on appeal

that makes it impossible for the court to grant any effectual relief whatever to a prevailing party….”

Church of Scientology of Cal. v. United States, 506 U.S. 9, 12 (1992) (interna quotation marks and

citation omitted). The government argues that with the death of John Demjanjuk there is no


*


       The Honorable Joseph M. Hood, Senior United States District Judge of the Eastern District
of Kentucky, sitting by designation.
effective relief that can be granted by the Court. Vera Demjanjuk claims that if the denaturalization

order is vacated, either the estate or John Demjanjuk’s survivors may be entitled to the payment of

withheld social security benefits and other entitlements. She also argues that even if there is no

longer a live case or controversy concerning John Demjanjuk’s denaturalization, the Court retains

jurisdiction to address issues of fraud on the court. We disagree, concluding that the case is moot.

       The current appeal is meritless, because our Court has already decided that his

denaturalization should not be revoked, United States v. Demjanjuk, 367 F.3d 623 (6th Cir.), cert.

denied 543 U.S. 970 (2004), and nothing in Demjanjuk’s current appeal warrants relief. Over three

decades, we have repeatedly rejected Demjanjuk’s challenges to the authenticity of the Trawniki

card and fraud on the court. Moreover, the appeal is moot due to Demjanjuk’s death—despite his

family’s arguments that the Social Security benefits issue keeps the case alive. The Social Security

Administration (SSA) terminated its payments to Demjanjuk because he was removed from the

country, and the SSA is not authorized to recommence payments until he is lawfully admitted to the

country as a permanent resident. See 42 U.S.C. § 402(n); 20 C.F.R. § 404.464(a). Demjanjuk’s

death obviously forecloses that possibility. In any event, an award of benefits would be repaid to

Demjanjuk’s family members in their personal capacities, but those family members are not party

to this appeal. See 42 U.S.C. § 404(d); 20 C.F.R. § 404.503(b). His wife Vera is a party to the

appeal only in her position as executrix of Demjanjuk’s estate, but Demjanjuk’s estate does not have

standing to challenge the issue of benefits to the family members. See id. Finally, Vera’s arguments

with respect to the “capable of repetition, yet evading review” doctrine are completely frivolous.

       Accordingly, the motion to dismiss the appeal as moot is GRANTED.